UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2015 Commission File Number 1-14174 AGL RESOURCES INC. Ten Peachtree Place NE, Atlanta, Georgia 30309 404-584-4000 Georgia 58-2210952 (State of incorporation) (I.R.S. Employer Identification No.) AGL Resources Inc. (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. AGL Resources Inc. has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. AGL Resources Inc. is a large accelerated filer and is not a shell company. The number of shares of AGL Resources Inc.’s common stock, $5.00 Par Value, outstanding as of July 23, 2015, was 120,087,776. Glossary of Key Terms Table of Contents AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2015 TABLE OF CONTENTS Page Glossary of Key Terms 3 Item Number. PART I - FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Equity 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Note 1 - Organization and Basis of Presentation 9 Note 2 - Significant Accounting Policies and Methods of Application 9 Note 3 - Regulated Operations 13 Note 4 - Fair Value Measurements 14 Note 5 - Derivative Instruments 15 Note 6 - Employee Benefit Plans 16 Note 7 - Debt and Credit Facilities 17 Note 8 - Equity 18 Note 9 - Non-Wholly Owned Entities 19 Note 10 - Commitments, Guarantees and Contingencies 21 Note 11 - Segment Information 23 Note 12 - Discontinued Operations 25 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Forward-Looking Statements 26 Executive Summary 26 Results of Operations 28 Liquidity and Capital Resources 34 Critical Accounting Policies and Estimates 37 Accounting Developments 37 3 Quantitative and Qualitative Disclosures About Market Risk 37 4 Controls and Procedures 40 PART II - OTHER INFORMATION 1 Legal Proceedings 40 1
